      Case 2:19-cv-12317-WBV-DMD Document 54 Filed 10/14/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

STACEY BADON                                                                  CIVIL ACTION

VERSUS                                                                        NO. 19-12317

BERRY’S RELIABLE RESOURCES, L.L.C., ET AL.                                    SECTION "D" (3)

                                              ORDER

       Before the Court is the Motion for Contempt [Doc. #44] filed by plaintiff Stacey Badon.

Defendants have failed to file an opposition to the motion in accordance with the local rules of this

Court, and the oral hearing on the motion is set on October 14, 2020 (tomorrow). On September

10, 2020, this Court granted as unopposed plaintiff’s motion to compel, [Doc. #41], in which this

Court ordered defendants to respond to plaintiff’s discovery requests no later then ten (10) days

from the date of the order. Defendants have failed to comply with the order, and plaintiff now

moves for contempt.

       “A party commits contempt when he violates a definite and specific order of the court

requiring him to perform or refrain from performing a particular act or acts with knowledge of the

court’s order.” Jones v. New Orleans Reg'l Physician Hosp. Org., No. CV 17-8817, 2019 WL

7558109, at *1 (E.D. La. Aug. 29, 2019). “[A] party seeking a civil contempt order must establish

by clear and convincing evidence that: (1) a court order was in effect, (2) the order required certain

conduct by the respondent, and (3) the respondent failed to comply with the court’s order.” Id.

“The contemptuous actions need not be willful so long as the contemnor actually failed to comply

with the court’s order.” Id.
      Case 2:19-cv-12317-WBV-DMD Document 54 Filed 10/14/20 Page 2 of 2




       A court order was clearly in effect, [Doc. #41], and that order required defendants to

respond to plaintiff’s discovery requests. Defendants failed to comply with that order, and this

Court thus finds defendants in contempt of the order of this Court. If a court finds a party in

contempt, it “must order the disobedient party, the attorney advising that party, or both to pay the

reasonable expenses, including attorney's fees, caused by the failure, unless the failure was

substantially justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P.

37(b)(2)(C). Accordingly, this Court will award plaintiff her fees and costs incurred in the filing

of this motion. This Order thus reserves plaintiff the right to file the appropriate motion with

supporting documentation to recover her costs and fees incurred for this motion no later than

fourteen (14) days from the date of this Order. Accordingly,

       IT IS ORDERED that the Motion for Contempt [Doc. #44] is GRANTED AS

UNOPPOSED.

       IT IS FURTHER ORDERED that the oral hearing set on October 14, 2020 (today) is

CANCELLED.

       New Orleans, Louisiana, this 14th day of October, 2020.




                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE
